Appeal from a decision of the Unemployment Insurance Appeal Board, filed August 12, 1996, which ruled that claimant was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment without good cause.
The Unemployment Insurance Appeal Board found that claimant, a teacher’s aide, was disqualified from receiving unemployment insurance benefits because she voluntarily left her employment to take advantage of the early retirement *768incentive package. Claimant testified that she retired because she was concerned about the possibility of being laid off due to Education Department budget cuts. Although claimant’s employer could not guarantee claimant’s continued employment, testimony at the hearing established that there was no threat thereto, especially given her seniority status, together with the fact that the budget cuts did not affect personnel. Under these circumstances, substantial evidence supports the Board’s decision that claimant voluntarily left her employment without good cause (see, Matter of Fontaine [Dept. of Air Force—Sweeney], 239 AD2d 641; Matter of Appleman [Hudacs], 211 AD2d 933).
Cardona, P. J., Mercure, Crew III, Yesawich Jr. and Carpinello, JJ., concur. Ordered that the decision is affirmed, without costs.